Exhibit 10.4

 

--------------------------------------------------------------------------------

 

Management Services Agreement

 

--------------------------------------------------------------------------------

 

Dolphin Advisors, LLC

c/o Dolphin Asset Management Corp.

129 East 17th Street

New York, NY 10003

 

Dated as of             , 2005

 

ACT Teleconferencing, Inc.

1526 Cole Boulevard

Suite 300

Golden, Colorado 80401

 

Ladies and Gentlemen:

 

This letter agreement sets forth the terms and conditions on which Dolphin
Advisors, LLC, a Delaware limited liability company (the “Manager”), will
provide ACT Teleconferencing, Inc., a Colorado corporation (the “Company”), with
certain financial and management consulting services.

 

Accordingly, we have agreed as follows:

 

1. Definitions.

 

(a) “Common Stock” is defined in the Securities Purchase Agreement.

 

(b) “Company” is defined in the first paragraph of this agreement.

 

(c) “Closings” is defined in the Securities Purchase Agreement.

 

(d) “Initial Closing” is defined in the Securities Purchase Agreement.

 

(e) “Management Consulting Event” is defined in Section 3.

 

(f) “Management Fee” is defined in Section 3.

 

(g) “Manager” is defined in the first paragraph of this agreement.

 

(h) “Second Closing” is defined in the Securities Purchase Agreement.



--------------------------------------------------------------------------------

(i) “Securities Purchase Agreement” is that certain agreement dated as of June
30, 2005, by and among the Company, the Manager and other buyers relating to the
purchase and sale of Series AA Preferred.

 

(j) “Series AA Preferred” is defined Securities Purchase Agreement.

 

2. Services. The Manager will provide the Company with management and consulting
services regarding the business of the Company and such other services relating
to the Company as may from time to time be reasonably requested by the Board of
Directors (or comparable governing body, such as the manager of a limited
liability company) or executive officers of the Company. Without limiting the
generality of the foregoing, the parties currently contemplate that these
services shall include advice regarding improvements to the Company’s managerial
structure, staffing, operating efficiencies, cost-management and other business
functions. The Manager shall devote only so much time, and shall consult with
and advise the officers and managers of the Company only to such extent and at
such times and places as may be mutually convenient to the Company and the
Manager.

 

3. Compensation and Expenses.

 

(a) For the services to be rendered by the Manager hereunder, the Manager shall
receive an annual fee (the “Management Fee”) equal to $320,000. The Company
shall pay the Management Fee in equal quarterly installments in arrears,
commencing on the date that is three months from the Initial Closing.

 

(b) The Company shall reimburse the Manager for the cost of all reasonable
out-of-pocket fees and expenses hereafter incurred by the Manager and its
affiliates in the performance of the services hereunder and all matters related
thereto.

 

(c) In connection with additional management services required in connection
with certain corporate events, the Manager shall also be entitled to additional
customary and reasonable fees for management consulting services provided to the
Company or to any of its direct or indirect subsidiaries or shareholders,
including with respect to, without limitation, refinancings, restructurings,
equity or debt offerings, acquisitions, mergers, consolidations, business
combinations, sales and divestitures (each a “Consulting Event”). In the event
that at any time during the term hereof, there shall occur a Consulting Event
involving the Company or any of the Company’s direct or indirect subsidiaries or
equity holders, the Company shall pay the Manager a management consulting fee,
in cash, equal to 1% of the aggregate consideration (including assumed debt and
long-term liabilities) paid to or by the Company or to or by any of its direct
or indirect subsidiaries or equity holders in consideration for the Manager’s
performance of management consulting services in connection with such Consulting
Event.

 

(d) If for any reason the Company is unable to pay any or all of the amounts
otherwise owed to the Manager pursuant to this Agreement, the Company shall make
such payments, together with interest compounded annually at the Prime Rate (as
in effect from time to time) plus 3% from the date such amounts were initially
due, as soon as it is able to do so.

 

-2-



--------------------------------------------------------------------------------

4. Activities of the Manager. The Manager shall be free to provide similar
services to such other business enterprises or activities as the Manager may
deem fit without any limitation or restriction whatsoever.

 

5. Term. The term of this agreement shall commence as of the date hereof and
shall continue for as long as Dolphin Direct Equity Partners, LP and any of its
Affilaites (as such term is defined in Rule 405 under the Securities Act of
1933) owns at least fifty percent (50%) of the Series AA Preferred purchased by
Dolphin at the Initial Closing or Common Stock issued upon the conversion
thereof.

 

6. Relationship of the Parties. The Manager is providing services hereunder as
an independent contractor, retaining control and responsibility for its
operations and personnel. Nothing in this agreement shall be deemed to
constitute the parties hereto joint venturers, partners or participants in an
unincorporated business or other separate entity, nor in any manner create any
employer-employee relationship between the Company on the one hand, and the
Manager or any of the Manager’s employees on the other hand.

 

7. Board of Directors and Officers. Nothing in this agreement shall be construed
to relieve the directors or officers of the Company from the performance of
their respective duties or limit the exercise of their powers in accordance with
the Company’s organizational documents, any applicable provisions of applicable
law, or otherwise. The activities of the Company shall at all times be subject
to the control and direction of its Board of Directors (or comparable governing
body, such as the manager of a limited liability company) and officers. The
Company reserves the right to make all decisions with regard to any matter upon
which the Manager has rendered its advice and consultation.

 

8. Limitation of Liability. Neither the Manager nor any of its affiliates,
members, partners, managers, officers, employees or agents shall be liable to
the Company or any of its subsidiaries or affiliates for any loss, liability,
damage or expense arising out of or in connection with the performance of
services contemplated by this agreement, unless such loss, liability, damage or
expense shall be proven to result directly from the willful misconduct of such
person. In no event will the Manager or any of its affiliates, members,
partners, managers, officers, employees or agents be liable to the Company for
special, indirect, punitive or consequential damages, including, without
limitation, loss of profits or lost business, even if the Manager has been
advised of the possibility of such damages. Under no circumstances will the
liability of the Manager and its affiliates, members, partners, managers,
officers, employees or agents exceed, in the aggregate, the fees actually paid
to the Manager hereunder.

 

9. Indemnification. The Company shall reimburse, defend, indemnify and hold the
Manager and its affiliates, members, partners, managers, officers, employees and
agents, harmless from and against any damage, loss, liability, deficiency,
diminution in value, action, suit, claim, proceeding, investigation, audit,
demand, assessment, fine, judgment, cost and other expense (including, without
limitation, reasonable legal fees and expenses) arising out of, related to or in
connection with (a) any act or omission of, or on behalf of, the Company or the
Manager, except to the extent proven to result directly from the willful
misconduct of the person seeking indemnification, or (b) any act or omission
made at the direction of the Company.

 

-3-



--------------------------------------------------------------------------------

10. Assignment. This agreement and the rights, duties and obligations of the
Company hereunder may not be assigned or delegated by the Company without the
prior written consent of the Manager. This agreement and the rights, duties and
obligations of the Manager hereunder may not be assigned or delegated by the
Manager, other than to an affiliate of the Manager, without the prior written
consent of the Company.

 

11. Amendments. No amendment, supplement or waiver of any provision of this
agreement shall be effective unless the same shall be in writing and signed by
the Manager and the Company (in the case of an amendment or supplement) or by
the waiving party (in the case of a waiver).

 

12. Applicable Law; Jurisdiction; JuryTrial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

13. Section Headings. The headings of each section are contained herein for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this agreement.

 

14. Entire Agreement. This agreement contains the entire agreement of the
parties with respect to the subject matter hereof and all prior negotiations,
writings and understandings relating to the subject matter of this agreement.

 

15. Severability. Any provision hereof that is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, shall be
ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof;
provided, however, that the parties will attempt in good faith to reform this
agreement in a manner consistent with the intent of any such ineffective
provision for

 

-4-



--------------------------------------------------------------------------------

the purpose of carrying out such intent. If any provision is held void, invalid
or unenforceable with respect to particular circumstances, it shall nevertheless
remain in full force and effect in all other circumstances.

 

16. Counterparts. This agreement may be executed in counterparts, each of which
shall be an original, and both of which together shall constitute one and the
same document. Any counterpart may be executed by facsimile signature and such
facsimile signature shall be deemed an original.

 

[The next page is the signature page]

 

-5-



--------------------------------------------------------------------------------

Please sign below to confirm that the foregoing sets forth our agreement.

 

Very truly yours,

DOLPHIN ADVISORS, LLC

By:

 

Dolphin Management Inc.

its managing member

By:

       

Name: Peter E. Salas

   

Title: President

 

Agreed:

 

ACT TELECONFERENCING, INC.

By:

       

Name:

   

Title: